Citation Nr: 0816632	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  04-25 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to June 1, 1998, for 
an award of dependency and indemnity compensation (DIC).  


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from April 1968 to April 
1971.  The veteran died in August 1993.  The appellant is the 
surviving spouse of the deceased veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The issue on appeal was originally before the Board in 
October 2005 when it was remanded for additional evidentiary 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.  


REMAND

The appellant is claiming entitlement to an effective date 
prior to June 1, 1998 for the grant of DIC benefits.  In a 
June 2004 statement, the appellant has claimed that the 
effective date for the grant of DIC should be September 1993, 
which is the date she filed a claim with Social Security 
Administration (SSA) for her daughter, R.A.  

Except as otherwise provided, the effective date of an 
evaluation and award of disability compensation based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be on the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  The 
effective date of an award of dependency and indemnity 
compensation for which application is received within one 
year from the date of death shall be the first day of the 
month in which the death occurred.  38 C.F.R. § 3.400(c)(2).

Pursuant to 38 C.F.R. § 3.153, an application for SSA 
benefits is considered a claim for death benefits and is 
deemed to have been received in the Department of Veterans 
Affairs as of the date of receipt by the Social Security 
Administration, provided such application is "on a form 
jointly prescribed by the Secretary and the Secretary of 
Health, Education, and Welfare."

Associated with the claims file is a computer generated 
statement purportedly from the Social Security Administration 
which indicates that R.A. was in receipt of Social Security 
benefits in the amount of $1,444.00 for 1993.  Other 
documents of a similar nature indicate that she also received 
benefits at least through 1997.  These documents evidence 
that R.A. was in receipt of some sort of benefit from Social 
Security Administration from 1993 to 1997 but the nature of 
the benefit is not apparent.  There is no indication that the 
benefit which was awarded by Social Security in 1993 was 
associated with the death of the veteran.  Furthermore, there 
is also associated with the claims file a response from 
Social Security Administration dated in June 2006, which 
indicates that R.A. is not entitled to disability or SSI 
benefits, at least to the date of the response.  

It is not apparent to the Board why there is a discrepancy 
between the evidence submitted by the appellant and the June 
2006 response from Social Security Administration.  The 
nature of the benefits R.A. was receiving from Social 
Security (if any) and the date of the application for such 
benefits must be determined prior to further adjudication of 
this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Social Security 
Administration with copies of R.A.'s 
benefits statements dated from 1993 to 
1997 and a copy of the June 2006 
statement from Social Security.  Based on 
a review of the documents, Social 
Security should determine the nature of 
the benefits R.A. was receiving from 
Social Security (if any) and the date of 
the application for the same.  If, in 
fact, R.A. was in receipt of Social 
Security benefits at any time, a copy of 
the application for the benefits must be 
obtained.  If the original application 
cannot be produced and copied, Social 
Security should provide a sample copy of 
the type of application form that would 
have been used by R.A. when the claim was 
originally filed.  

2.  After completing any additional 
necessary development, the claim for an 
effective date prior to June 1, 1998 for 
an award of DIC should be readjudicated.  
If the disposition remains unfavorable, 
furnish the appellant a supplemental 
statement of the case and afford an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

